         Case 3:19-cv-00058-BSM Document 20 Filed 07/07/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

TRACYE YIELDING                                                                PLAINTIFF

v.                          CASE NO. 3:19-CV-00058-BSM

STEPHEN LIVELY, et al.                                                     DEFENDANTS


                                         ORDER

       Defendants’ motion to dismiss [Doc. No. 14] is granted, Tracye Yielding’s complaint

[Doc. No. 2] is dismissed without prejudice, and Yielding’s motion for status [Doc. No. 9]

is denied as moot. Yielding is suing Arkansas Division of Correction employees Steven

Lively and Kyle Moody for the death of her son. In that she does not specifically sue

defendants in their individual capacities, her claims are construed as being against them in

their official capacities. See Mick v. Raines, 883 F.3d 1075, 1079 (8th Cir. 2018). Official

capacity suits are suits against the government agency. See Nix v. Norman, 879 F.2d 429,

432 (8th Cir. 1989) (official capacity suits against government agency unless plaintiff seeks

injunctive relief from government agent). Government agencies are immune from suit. See

id. (suits against state agency proscribed by Eleventh Amendment). Yielding’s claims are

therefore dismissed.

       IT IS SO ORDERED this 7th day of July, 2020.




                                                    UNITED STATES DISTRICT JUDGE
